Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/18/2022 with regard to the double patenting (“DP”) rejections have been fully considered but they are not persuasive. Applicant did not specifically point out the differences between the current claims and the copending claims, instead making a conclusory statement that the claims are patentably distinguishable. The DP rejections are still considered proper.
Applicant’s amendments and arguments with respect to the outstanding 112(f) interpretations, 112(a) rejections and 112(b) rejections have been fully considered and are persuasive.  These 112(f) interpretations, the 112(a) rejections and the 112(b) rejections have been withdrawn. 
Applicant’s arguments filed with respect to the previous 102 and 103 rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Belalcazar.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations “a third switch” and “a fourth switch" in the claim.  There is insufficient antecedent basis for these limitations in the claim because a first switch and a second switch were not previously claimed in this claim or any claim upon which it depends. As such, it is unclear as to whether first and second switches are required by the claim.
Similarly, claim 11 recites the limitations “a fourth lead wire” and “a fifth lead wire" in the claim.  There is insufficient antecedent basis for these limitations in the claim because first, second and third lead wires were not previously claimed in this claim or any claim upon which it depends. As such, it is unclear as to whether first, second and third lead wires are required by the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al. (US 2011/0319948, hereinafter Onodera) in view of Belalcazar (US 6,016,446).
Regarding claims 1 and 8-10, Onodera discloses a defibrillation catheter system (see title and abstract). The catheter extends in a longitudinal direction, as seen in figure 2. A first power supply part 71 with a capacitor is necessary for generating a voltage to be applied to the catheter, the first power supply part connected to the catheter (figure 10 and par. 0160). A second power supply part 751 is also necessary for generating a voltage to be applied to the catheter, the first power supply part connected to the catheter (figure 10 and par. 0171-0172). An electrocardiograph (“ECG”) 800 is connected to the catheter (see figure 10). The catheter is provided with a first electrode group 31G on a distal side of the catheter, the first electrode group having a plurality of electrodes 31, any of which could be a 1-1 electrode or a 1-2 electrode (see figure 2 and par. 0078-0079). The catheter is provided with a second electrode group 33G on a proximal side of the catheter, the second electrode group having a plurality of electrodes 33, any of which could be a 2-1 electrode or a 2-2 electrode (see figure 2 and par. 0087-0088). All of the electrodes 31 and 32 are connected to the first power supply part and the second power supply part via wires (i.e., first and second connecting parts) (see figures 4 and 10).
However, Onodera is silent as to the electrode groups being connected to the ECG without a switching part. Attention is directed to Belalcazar, which discloses a defibrillation system, and thus is analogous art with Onodera (See Col. 5, lines 1-19). Belalcazar discoses a first electrode group 120 and a second electrode group 125 that are directly connected to a sense amplifier 140 for detecting ECG signals, the connection done without a switching part (see abstract, Col. 4, lines 36-58, Col. 5, line 52-Col. 6, line 6, Col. 10, lines 21-32). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Onodera to attach the electrode groups directly to the ECG without a switching part, as taught by Belalcazar, in order to advantageously allow for detection of information from the electrodes even during pacing pulses and recharge time periods (Col. 10, lines 21-32 for motivation). 
Regarding claims 2 and 3, Onodera discloses a changeover part comprising a switch which is used to connect all of the electrodes to the power supply (par. 0173). Onodera is silent as to using a plurality of multi-pole-single throw switches arranged in parallel. However, the use of multiple switches would function equivalently to a single switch as in Onodera, as multiple individual switches would still result in connecting the electrodes to the power supply part, as required by Onodera. Furthermore, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). Finally, multi-pole-single throw switches are notoriously old and well known in the art as a type of switch. Therefore it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Onodera to utilize a plurality of switches instead of a single switch since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In this case, multiple individual switches would still result in connecting the electrodes to the power supply part, just as a single switch would. The claims do not require the electrodes to be independently connected via the switches.
Regarding claim 4, an electrode selection switch 74 selects electrodes to which a voltage is applied.
Regarding claims 5 and 6, a built-in resistance of 50 Ohms (i.e., less than 200 Ohms) is located between the power supply parts and the electrocardiogram (see figure 16 and par. 0230). The applicant’s specification discloses that the resistance acts as an overvoltage protection circuit.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/986,591 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792